656 F.2d 965
26 Fair Empl.Prac.Cas.  1515
Katherine DECKER, Plaintiff-Appellee,v.ANHEUSER-BUSCH, Defendant-Appellant.
No. 78-3493.
United States Court of Appeals,Fifth Circuit.
Aug. 31, 1981.

Appeal from the United States District Court for the Middle District of Florida, Wm. Terrell Hodges, Judge.


1
John P. McAdams, Peter W. Zinober, Tampa, Fla., for defendant-appellant.


2
Stephen F. Hanlon, Levine, Freedman, Hirsch & Levinson, Tampa, Fla., for plaintiff-appellee.


3
Frank E. Hamilton, III, Hamilton & Douglas, Tampa, Fla., amicus curiae for Judith A. Petersen.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
(Opinion December 17, 1980, 5 Cir., 1981, 632 F.2d 1221).


6
Before GODBOLD, Chief Judge, BROWN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK and WILLIAMS, Circuit Judges.

BY THE COURT:

7
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


8
IT IS ORDERED that the cause shall be reheard by the Court en banc without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.